Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143624 & (55)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  _____________________________________                                                                               Justices


                                                                    SC: 143624
  In re TD, Minor.                                                  COA: 294716
                                                                    Washtenaw CC Family
                                                                    Division: 2006-001101-DL
  _____________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,

  v

  TD,
                 Respondent-Appellant.

  _____________________________________/

         By order of March 26, 2012, the prosecuting attorney was directed to answer the
  application for leave to appeal the May 26, 2011 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we VACATE the judgment of the Court of Appeals and DISMISS this application as
  moot. Respondent was removed from the sex offender registry by order of the
  Washtenaw Circuit Court on September 14, 2011, and is no longer required to register
  under the amended Sex Offenders Registration Act, MCL 28.721, et seq. Accordingly,
  the issue whether it would be constitutional to compel his registration has been rendered
  moot.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2012                    _________________________________________
         s1017                                                                 Clerk